



Exhibit 10.1
Xeris Pharmaceuticals, Inc. Deferred Compensation Plan
1.Establishment of Plan. Xeris Pharmaceuticals, Inc. (the “Company”) hereby
adopts and establishes an unfunded deferred compensation plan for a select group
of key management or highly compensated employees and directors of the Company
which shall be known as the Xeris Pharmaceuticals, Inc. Deferred Compensation
Plan (the “Plan”).


2.Purpose of Plan. The Plan is an unfunded arrangement established and
maintained primarily for the benefit of a select group of management and highly
compensated employees and directors and is intended to be exempt from the
participation, vesting, funding, and fiduciary requirements set forth in Title I
of the Employee Retirement Income Security Act of 1974, as amended. To the
extent required by law, the terms of this Plan applicable to directors shall
also constitute a separate written plan document with its terms set forth in the
applicable portions of this Plan.


3.Definitions.


“Account” means a hypothetical bookkeeping account established in the name of
each Participant and maintained by the Company to reflect the Participant’s
interests under the Plan.
“Annual Cash Retainer” means the annual cash fees paid by the Company to or for
the benefit of a Participant for services rendered as a non-employee director of
the Company (which, for the avoidance of doubt, shall not include any retainers
paid in the form of equity).
“Base Salary” means the annual base compensation paid by the Company to or for
the benefit of the Participant for services rendered.
“Beneficiary” means any person or entity, designated in accordance with Section
12.7, entitled to receive benefits which are payable upon or after a
Participant’s death pursuant to the terms of the Plan.
“Board” means the Board of Directors of the Company, as constituted from time to
time.
“Bonus Compensation” means any performance-based cash compensation earned by a
Participant for services rendered by a Participant under any bonus or cash
incentive plan maintained by the Company.
“Change in Control” shall mean the occurrence of a “change in control event,” as
defined under Treasury Regulation § 1.409A-3(i)(5), of the Company.
“Claimant” has the meaning set forth in Section 13.
“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute, and the Treasury Regulations and other authoritative guidance
issued thereunder.





--------------------------------------------------------------------------------





“Committee” means the Compensation Committee of the Board.
“Company” means Xeris Pharmaceuticals, Inc., a Delaware corporation, or any
successor thereto.
“Deferral Election” means an election by an Eligible Participant to defer Base
Salary, Bonus Compensation, and/or Annual Cash Retainer. Participants must make
a new Deferral Election that is timely filed with the Committee for each
subsequent Plan Year the Participant wishes to continue making deferral
contributions to the Plan.
“Director” means a non-employee member of the Board.
“Disabled or Disability” means that a Participant is: (a) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (b) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company; or (c) determined to be totally disabled by the Social
Security Administration.
“Distribution Date” means a date specified by a Participant in his or her
Election Notice for the payment of such Participant’s Account.
“Effective Date” means April 8, 2020.
“Election Notice” means the notice or notices established from time to time by
the Company for making Deferral Elections under the Plan. The Election Notice
includes the amount or percentage of Base Salary, Bonus Compensation, and/or
Annual Cash Retainer to be deferred (subject to any minimum or maximum amounts
established by the Committee) and the Distribution Date(s). Each Election Notice
shall become irrevocable as of the last day of the Election Period.
“Election Period” means the period established by the Committee with respect to
each Plan Year during which Deferral Elections for such Plan Year must be made
in accordance with the requirements of Code Section 409A, as follows:
(a)General Rule. Except as provided in (b) and (c) below, the Election Period
shall end no later than the last day of the Plan Year immediately preceding the
Plan Year to which the Deferral Election relates, or such earlier time as
determined by the Company.


(b)Performance-based Compensation. If any Bonus Compensation constitutes
“performance-based compensation” within the meaning of Treas. Reg. Section
1.409A-1(e), then the Election Period for such amounts shall end no later than
six months before the end of the Plan Year during which the Bonus Compensation
is earned (and in no event later than the date on which the amount of the Bonus
Compensation becomes readily ascertainable).







--------------------------------------------------------------------------------





(c)Newly Eligible Participants. The Election Period for newly Eligible
Participants shall end no later than thirty (30) days after the Employee or
Director first becomes eligible to participate in the Plan and shall apply only
with respect to compensation earned after the date of the Deferral Election. For
purposes of the preceding sentence, the portion of the Bonus Compensation earned
after the date of the Deferral Election shall equal the total Bonus Compensation
multiplied by a fraction, the numerator of which is the number of days remaining
in the calendar year from the date of the Deferral Election through December 31
of such calendar year and the denominator of which is 365.


“Elective Deferrals” means Base Salary deferrals, Bonus Compensation deferrals,
and Annual Cash Retainer deferrals.
“Eligible Participant” means each Director and any Employee who is selected by
the Committee to participate in the Plan. Participation in the Plan is limited
to a select group of the Company’s key management or highly compensated
employees. Notwithstanding the foregoing, an employee of the Company shall only
be eligible for Plan participation if the employee is a member of a select group
of the Company’s employees for purposes of establishing an exemption under
ERISA’s top hat rules.
“Employee” means an employee of the Company.
“Entry Date” means, with respect to an Eligible Participant, the first day of
the pay period commencing on or following the effective date of such Eligible
Participant’s participation in the Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Participant” means an Eligible Participant who elects to participate in the
Plan by filing an Election Notice in accordance with Section 5.1 and any former
Eligible Participant who continues to be entitled to a benefit under the Plan.
“Payment Event” has the meaning set forth in Section 8.1.
“Plan” means this Xeris Pharmaceuticals, Inc. Deferred Compensation Plan, as
amended from time to time.
“Plan Year” means the twelve consecutive month period which begins on January 1
and ends on December 31 of such calendar year.
“Separation from Service” has the meaning set forth in Code Section
409A(a)(2)(A)(i) and Treas. Reg. Section 1.409A-1(h).
“Specified Employee” has the meaning set forth in Code Section 409A(a)(2)(B)(i)
and Treas. Reg. Section 1.409A-1(i).







--------------------------------------------------------------------------------





“Specified Employee Payment Date” has the meaning set forth in Section 8.3.
“Unforeseeable Emergency” means a severe financial hardship of the Participant
resulting from (a) an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent; (b) a loss of the Participant’s property
due to casualty; or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.


4.Eligibility; Participation.


4.1.Requirements for Participation. Before the beginning of each Plan Year, the
Committee shall select those Employees who shall be Eligible Participants for
such Plan Year. Any Eligible Participant may participate in the Plan commencing
as of the Entry Date occurring on or after the date on which he or she becomes
an Eligible Participant.


4.2.Election to Participate; Benefits of Participation. An Eligible Participant
may become a Participant in the Plan by making a Deferral Election in accordance
with Section 5.


4.3.Cessation of Participation. If a Participant ceases to be an Eligible
Participant for a Plan Year, then the Participant’s Deferral Elections shall no
longer be effective. However, such Participant’s Account shall continue to be
credited with earnings until the applicable Payment Date.


5.Election Procedures.


5.1.Deferral Election. An Eligible Participant may elect to defer Base Salary,
Bonus Compensation, and/or Annual Cash Retainer by completing an Election Notice
and filing it with the Committee during the Election Period. The Election Notice
must specify:


(a)the amount or percentage of Base Salary, Bonus Compensation, and/or Annual
Cash Retainer to be deferred (subject to any minimum and maximum amounts
established by the Committee); and


(b)the Distribution Date for the Participant’s Account (subject to the
provisions of the Plan).


5.2.Base Salary Deferrals. A Participant may elect to defer receipt of the
Participant’s Base Salary for any Plan Year by making a Deferral Election in
accordance with this Section 5 subject to any minimum or maximum amounts
established by the Committee. Base Salary deferrals shall be credited to a
Participant’s Account as of the date the Base Salary otherwise would have been
paid.


5.3.Bonus Compensation Deferrals. A Participant may elect to defer receipt of
the Participant’s Bonus Compensation for any Plan Year by making a Deferral
Election in accordance with this Section 5 subject to any minimum or maximum
amounts established by the Committee. Bonus Deferrals shall be credited to the
Participant’s Account as of the date the deferred Bonus Compensation otherwise





--------------------------------------------------------------------------------





would have been paid.


5.4.Annual Cash Retainer Deferrals. A Participant may elect to defer receipt of
the Participant’s Annual Cash Retainer for any Plan Year by making a Deferral
Election in accordance with this Section 5 subject to any minimum or maximum
amounts established by the Committee. Annual Cash Retainer Deferrals shall be
credited to the Participant’s Account as of the date the Annual Cash Retainer
otherwise would have been paid.


5.5.Re-deferrals and Changing the Form of Payment. The Participant may make an
election to re-defer all or a portion of the amounts in such Participant’s
Account until a later Distribution Date or to change the form of a payment;
provided that, the following requirements are met:


(a)the re-deferral election is made at least twelve (12) months before the
original Distribution Date;


(b)the Distribution Date for the re-deferred amounts is at least five years
later than the original Distribution Date; and


(c)the re-deferral election will not take effect for at least twelve (12) months
after the re-deferral election is made.


For purposes of this Section 5.5, all payments, including installment payments,
shall be treated as separate payments under Code Section 409A.
6.Accounts and Earnings.


6.1.Establishment of Accounts. The Company shall establish and maintain an
Account for each Participant. The Company may establish more than one Account on
behalf of any Participant as deemed necessary by the Committee for
administrative purposes.


6.2.Earnings.  As of the last day of each calendar year, the Account shall be
credited with an annual interest amount equal to two percent (2%) of the Account
amount (the “Credited Interest”); provided, that the Credited Interest on
December 31, 2020 shall be prorated based on the number of days elapsed from the
base salary, bonus or annual retainer would have been paid had it not been
deferred through December 31, 2020.  Thereafter, the Account amount on the last
day of each calendar year shall include such Credited Interest. 


6.3.Nature of Accounts. A Participant’s Account is solely a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan and shall not constitute or be treated as a trust fund of
any kind.


7.Vesting. Participants shall be fully vested at all times in their Base Salary
deferrals, Bonus Compensation deferrals, and Annual Cash Retainer deferrals, and
any earnings thereon.









--------------------------------------------------------------------------------





8.Payment of Participant Accounts.


8.1.In General. Payment of a Participant’s Account shall be made on the earliest
to occur of the following events (each a “Payment Event”):


a.the Distribution Date specified in the Participant’s Deferral Election;
provided that, the Participant must select from among the available Distribution
Date(s) designated by the Committee and set forth in the Election Notice;


b.a Change in Control of the Company;


c.the Participant’s Separation from Service;


d.the Participant’s death; or


e.the Participant’s Disability.


8.2.Timing of Payments. In the case of a Payment Event that is the Distribution
Date, payment shall be made no earlier than the first day and no later than the
last day of the calendar year in which the Distribution Date occurs and, in the
case of any other Payment Event, subject to Section 8.3, payments shall be made
or commence within 90 days following such other Payment Event. In no event shall
a Participant be permitted, directly or indirectly, to elect the year of
payment.


8.3.Timing of Payments to Specified Employees. Notwithstanding anything in the
Plan to the contrary, if a Participant is a Specified Employee as of the date of
such Participant’s Separation from Service, then no distribution of such
Participant’s Account shall be made upon the Participant’s Separation from
Service until the first payroll date of the seventh month following the
Participant’s Separation from Service (or, if earlier, upon the date of the
Participant’s death) (the “Specified Employee Payment Date”).


8.4.Form of Payment. Amounts that are covered by the Election Notice will be
paid in a single lump sum.


8.5.Medium of Payment. Any payment from a Participant’s Account shall be made in
cash.


9.Payments Due to Unforeseeable Emergency.


9.1.Request for Payment. If a Participant suffers an Unforeseeable Emergency,
such Participant may submit a written request to the Committee for payment of
the Participant’s Account.


9.2.No Payment If Other Relief Available. The Committee will evaluate the
Participant’s request for payment due to an Unforeseeable Emergency taking into
account the Participant’s circumstances and the requirements of Code Section
409A. In no event will payments be made pursuant to this Section 9 to the extent
that the Participant’s hardship can be relieved: (a) through reimbursement or
compensation by insurance or otherwise; or (b) by liquidation of the
Participant’s





--------------------------------------------------------------------------------





assets, to the extent that liquidation of the Participant’s assets would not
itself cause severe financial hardship; or (c) by the cessation of deferrals
under the Plan.


9.3.Limitation on Payment Amount. The amount of any payment made on account of
an Unforeseeable Emergency shall not exceed the amount reasonably necessary to
satisfy the Participant’s financial need, including amounts necessary to pay any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the payment, as determined by the Committee.


9.4.Timing of Payment. Payments shall be made from a Participant’s Account as
soon as practicable and in any event within 30 days following the Committee’s
determination that an Unforeseeable Emergency has occurred and authorization of
payment from the Participant’s Account.


9.5.Cessation of Deferrals. If a Participant receives payment on account of an
Unforeseeable Emergency, the Participant may not make any additional Elective
Deferrals for the remainder of the Plan Year.


10.Plan Administration.


10.1.Administration by Committee. The Plan shall be administered by the
Committee which shall have the authority to:
a.construe and interpret the Plan and apply its provisions;


b.promulgate, amend and rescind rules and regulations relating to the
administration of the Plan;


c.authorize any person to execute, on behalf of the Company, any tasks or
instruments required to carry out the purposes of the Plan, including without
limitation, determining the form of Election Notice and determining
administrative rules related to any such elections;


d.determine minimum or maximum amounts that Participants may elect to defer
under the Plan;


e.select, subject to the limitations set forth in the Plan, those Employees who
shall be Eligible Participants;


f.evaluate whether a Participant who has requested payment from his or her
Account on account of an Unforeseeable Emergency has experienced an
Unforeseeable Emergency and the amount of any payment necessary to satisfy the
Participant’s emergency need;


g.calculate accrued interest;


h.interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument, Election Notice or
agreement relating to the Plan; and







--------------------------------------------------------------------------------





i.exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.


10.2.Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and any such determinations may be made selectively among
Participants. Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations with regard to the terms or conditions of any Elective Deferral.


10.3.Committee Decisions Final. Subject to Section 10, all decisions made by the
Committee pursuant to the provisions of the Plan shall be final and binding on
the Company and the Participants, unless such decisions are determined by a
court having jurisdiction to be arbitrary and capricious.


10.4.Indemnification. No member of the Committee or any designee shall be liable
for any action, failure to act, determination or interpretation made in good
faith with respect to the Plan except for any liability arising from his or her
own willful malfeasance, gross negligence or reckless disregard of his or her
duties.


11.Amendment and Termination. The Board may, at any time, and in its discretion,
alter, amend, modify, suspend or terminate the Plan or any portion thereof;
provided, however, that no such amendment, modification, suspension or
termination shall, without the consent of a Participant, adversely affect such
Participant’s rights with respect to amounts credited to or accrued in such
Participant’s Account and provided, further, that, no payment of benefits shall
occur upon termination of the Plan unless the requirements of Code Section 409A
have been met.


12.Miscellaneous.


12.1.No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or an Affiliate or interfere in any way with
the right of the Company or any Affiliate to terminate the Participant’s
employment or service at any time with or without notice and with or without
cause.


12.2.Tax Withholding. The Company and its Affiliates shall have the right to
deduct from any amounts otherwise payable under the Plan any federal, state,
local, or other applicable taxes required to be withheld.


12.3.Governing Law. The Plan shall be administered, construed and governed in
all respects under and by the laws of Illinois, without reference to the
principles of conflicts of law (except and to the extent preempted by applicable
Federal law).


12.4.Code Section 409A. The Company intends that the Plan comply with the
requirements of Code Section 409A and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with





--------------------------------------------------------------------------------





Code Section 409A and shall have no liability to any Participant for any failure
to comply with Code Section 409A.


This Plan shall constitute an “account balance plan” as defined in Treas. Reg.
Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Code Section 409A, all
amounts deferred under this Plan shall be aggregated with amounts deferred under
other account balance plans.
12.5.General Assets. All amounts provided under the Plan shall be paid from the
general assets of the Company and no separate fund shall be established to
secure payment.


12.6.No Warranties. Neither the Company nor the Committee warrants or represents
that the value of any Participant’s Account will increase. Each Participant
assumes the risk in connection with the deemed investment of such Participant’s
Account.


12.7.Beneficiary Designation. Each Participant under the Plan may from time to
time name any Beneficiary or Beneficiaries to receive the Participant’s interest
in the Plan in the event of the Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
If a Participant fails to designate a Beneficiary, then the Participant’s
designated Beneficiary shall be deemed to be the Participant’s estate.


12.8.No Assignment. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate or otherwise encumber,
transfer, hypothecate or convey any amounts payable hereunder prior to the date
that such amounts are paid (except for the designation of beneficiaries pursuant
to Section 12.7).


12.9.Expenses. The costs of administering the Plan shall be paid by the Company.


12.10.Severability. If any provision of the Plan is held to be invalid, illegal
or unenforceable, whether in whole or in part, such provision shall be deemed
modified to the extent of such invalidity, illegality or unenforceability and
the remaining provisions shall not be affected.


12.11.Headings and Subheadings. Headings and subheadings in the Plan are for
convenience only and are not to be considered in the construction of the
provisions hereof.


13.Claims Procedures.


13.1.Filing a Claim. Any Participant or other person claiming an interest in the
Plan (the “Claimant”) may file a claim in writing with the Committee. The
Committee shall review the claim itself or appoint an individual or entity to
review the claim.


13.2.Claim Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is approved or denied, unless the
Committee determines that special circumstances beyond the control of the Plan
require an extension of time, in which case the





--------------------------------------------------------------------------------





Committee may have up to an additional ninety (90) days to process the claim. If
the Committee determines that an extension of time for processing is required,
the Committee shall furnish written or electronic notice of the extension to the
Claimant before the end of the initial ninety (90) day period. Any notice of
extension shall describe the special circumstances necessitating the additional
time and the date by which the Committee expects to render its decision.


13.3.Notice of Denial. If the Committee denies the claim, it must provide to the
Claimant, in writing or by electronic communication, a notice which includes:


a.The specific reason(s) for the denial;


b.Specific reference to the pertinent Plan provisions on which such denial is
based;


c.A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;


d.A description of the Plan’s appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
appeal; and


e.If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.


13.4.Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Committee within sixty (60) days after receiving notice of
denial. The decision on appeal will be made within sixty (60) days after the
Committee’s receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for appeal. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Committee. The reviewer shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.


13.5.Notice of Decision on Appeal. If the Committee denies the appeal, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:


a.The specific reason(s) for the denial;


b.specific references to the pertinent Plan provisions on which such denial is
based;











--------------------------------------------------------------------------------





c.a statement that the Claimant may receive on request all relevant records at
no charge;


d.a description of the Plan’s voluntary procedures and deadlines, if any;


e.a statement of the Claimant’s right to sue under Section 502(a) of ERISA; and


f.if an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.


13.6.Claims Procedures Mandatory. The internal claims procedures set forth in
this Section 13 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Section 13, the denial of the Claim shall become final and binding on all
persons for all purposes.


IN WITNESS WHEREOF, Xeris Pharmaceuticals, Inc. has adopted this Plan as of the
Effective Date written above.
 
XERIS PHARMACEUTICALS, INC.
 
By:_____________________
Name:
Title:






